Uu*i^ (W^noi) GjiMclr-                             ^w ^S'7?-/d /(


Reg CW1U)8 D-oa8(,i-ar-t37^//3)Q%Q3(W%/ (J^iho.
     c99^r/3-(0. CCA .•



©kv W\OAcik cP^JiJ, JOlS OJVui Jhcu/t.Jlwn J^l- 6J^ugru2^/

hsu\M>


                                                      (J

                                         00

                                 tlaW^

                                               RECEIVED IN
                                         COURT OF CRIMINAL APPEALS

                                                APR 10 2015

                                              Ab@IAcosia,ClerK